DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
 


Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1, 3-5 and 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          A) Applicant has amended claim 1 to include a step of “preparing a first rack design blueprint” and the phrase “according to the first rack design blueprint” in the claim amendments submitted 3/29/21. From a review of the specification there appears to be no disclosure of a step of preparing a first rack design blueprint or having a “blueprint”. In addition, Figure 5a shows a step of “receiving a predetermined design” rather than “preparing a first rack design blueprint”. The newly recited limitation is therefore considered new matter not supported by the original disclosure as filed. 

       B)  Applicant has added new claim 21 describing a step of “preparing a second rack design blueprint for a nonwelded shipping rack” and the phrase “according to the second rack design blueprint”.   From a review of the specification there appears to be no disclosure of a step of preparing a second rack design blueprint or having a “blueprint”.  In addition, Figure 5a shows a 
     C)   Claims 3-5 are rejected as a result of being dependent on a rejected claim. 


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-5, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

        A) The term "snugly" recited in claim 1 line 25 is a relative term which renders the claim indefinite.  The term "snugly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
        
       B) Applicant recites “and respective fasteners” in claim 1 line 19.  It is unclear whether applicant is intending to claim a new limitations of “fasteners” or  
        
C) Applicant has amended claim 1 to include a step of “preparing a first rack design blueprint” and the phrase “according to the first rack design blueprint” in the claim amendments submitted 3/29/21. From a review of the specification there appears to be no disclosure of a step of preparing a first rack design blueprint or having a “blueprint”. In addition, Figure 5a shows a step of “receiving a predetermined design” rather than “preparing a first rack design blueprint”. The newly recited limitation is therefore unclear and appears to be an inaccurate description of applicant’s claimed invention. 

D) Applicant recites “each respective structural member” in claim 5. The recited limitations appears to lack proper antecedent basis. It appears as if applicant intended to recite “each of the respective structural members”, or similar language.  

E)  Applicant has added new claim 21 describing a step of “preparing a second rack design blueprint for a nonwelded shipping rack” and the phrase “according to the second rack design blueprint”.   From a review of the 
		
F) Claims 3-5 and 21 are rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1, 3-5, and 21 are rejected, as best understood in view of the above 112 rejections, under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2008/0217276) in view of Vanderhoek et al. (US 2010/0096344) in view of Applicant’s Admitted Prior Art (AAPA).  

9. 	Regarding to Claim 1, Brady et al. teaches a method for using a modular industrial shipping rack system [as can be seen from Figure 1 in Brady et al.], comprising: operationally connecting a plurality of structural members (a first and second 14) with a plurality of respective fasteners (fasteners, as described in paragraph 0016) to define at least one non-welded shipping rack (10) [note that the apparatus disclosed by Brady et al. is interpreted as being “non-welded” in the instance where the connections are made with fasteners, as described in paragraph 0016 as well as can be seen from Figure 1 in Brady et al.]; continuing connection of the respective structural members (first and second 14) and respective fasteners (fasteners, as described in paragraph 0016) until a first nonwelded shipping rack (10) tailored to cargo (products to be shipped, as described in paragraph 0006 in Brady) to be shipped is yielded [as described in paragraph 0006 in Brady et al.]; positioning the first nonwelded shipping rack in a shipping container [as described in paragraph 0027 in Brady et al.]; loading the first nonwelded shipping rack (10) with the cargo (products to be shipped, as described in paragraph 0006 in Brady et al.) to define at least one laden rack [as described in paragraph 0027 in Brady et al.]; transporting shipping container with the at least one laden rack to a destination [note that it is inherent to transport an item in a shipping container to be shipped to a desired destination]; unloading the at least one laden rack to yield at least one unladen rack [note that it is inherent to unload a product when it is delivered at the desired location]; disassembling the at least one unladen rack to  yield the at least two structural members (first and second 14) and the at least one fastener (fasteners, as described in paragraph 0016) [as described in lines 9-11 of paragraph 0028 in Brady et al.]; and storing the respective two structural members (first and second 14) and respective fastener (fasteners, as described in paragraph 0016) for reuse [as (holes in 14 receiving fasteners) formed there through [as described in paragraph 0016 in Brady et al.]; wherein the at least one nonwelded shipping rack is sized and shaped to snugly accommodate dimensions of specific cargo  [as can be seen from Figure 1 in Brady et al.].
However, Brady et al. does not explicitly disclose the plurality of structural members (a first and second 14) being interchangeable with one another.  Vanderhoek et al., however teaches an apparatus having structural members that can be interchanged [as described in paragraph 0071 in Vanderhoek et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brady et al. to include the structural members being interchangeable, as taught by Vanderhoek et al. to enable ease of replacement of damaged parts [as described in paragraph 0071 in Vanderhoek et al.]. 
However, Brady et. al. does not explicitly disclose receiving dimensions of cargo to be shipped and  preparing a first rack design blueprint for the nonwelded shipping rack to accept cargo to be shipped and the step of connecting and continuing connecting the structural members and fasteners according to the first rack design blueprint.   However, applicant’s admitted prior art (AAPA) discloses a shipping rack that is custom made, as described in paragraph 0003 of the specifications of the instant application.  In order to make a custom made rack, it would have been obvious to one of ordinary skill in the art before the effective 

10. 	Regarding to claim 3, the combination of Brady et al.,  Vanderhoek et al., and AAPA teaches the method of claim 1, having a nonwelded shipping rack (10) having a plurality of structural member (first and second 14) .  Vanderhoek et al. further teaches having a structural member which can be replaced when damaged [as described in paragraph 0071].    Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove a damaged part and replace it, as taught by Vanderhoek et al., for the purpose of repairing and continuing use of the apparatus [as described in paragraph 0071 in Vanderhoek et al.]


11. 	Regarding to Claim 4, the combination of Brady et al.,  Vanderhoek et al., and AAPA teaches the method of claim 1, wherein the modular rack system [Figure 1] is further constructed using at least one bracket (21) [as can be seen from Figure 1 in Brady et al.].

12.	Regarding to claim 5, the combination of Brady et al., Vanderhoek et al., and AAPA teaches the method of claim 1, having a rack (10) having a plurality of structural member (first and second 14) having a thin walled metal tubing (14) [as described in paragraph 0014, as well as can be seen from Figure 1 in Brady et al.].  Applicant’s admitted prior art further discloses the well-known use of 11-gauge metal tubing, as described in paragraph 0003 of the specifications of the instant application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Brady et al., Vanderhoek et al., and AAPA to include an 11-gauge metal tubing, as further taught by applicant’s admitted prior art, as a well-known material used for design and manufacturing of an object.  

13.	Regarding to claim 21, the combination of Brady et al., Vanderhoek et al., and AAPA teaches the method of claim 1.  However, the combination of Brady et al., Vanderhoek et al., and AAPA does not explicitly disclose: receiving dimensions of new items to be shipped; preparing a second rack design blueprint for a nonwelded shipping rack to accept the new items to be shipped; operationally 


Response to Arguments
14.	Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. Applicant argues that Examiner’s rational of “one of ordinary skill in the art would have provided a drawing/blueprint of the custom rack to be made as a pre-construction step” should be afforded zero weight.  This is not persuasive as Examiner’s rational under 103 describes the known technique of providing a visual design as a pre-construction step in order to aid in designing .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726